United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-11179
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MONTOYA JORDAN,
                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:00-CR-117-6
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Montoya Jordan, federal prisoner # 25762-177, appeals the

district court’s denial of his motion to correct sentence

pursuant to FED. R. CRIM. P. 35 and his motion for release pending

the resolution of his FED. R. CRIM. P. 35 motion.   He contends

that the district court erred in denying his motions because the

length of his incarceration and the amount of the restitution

were based upon losses to victims which were not proven at trial.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11179
                                 -2-

He further argues that his convictions were based upon

insufficient evidence.

     None of the conditions for granting relief under Rule 35 are

present.    See United States v. Early, 27 F.3d 140, 141-142 (5th

Cir. 1994).   Because the district court was without authorization

to grant relief, the court’s denial was not a gross abuse of

discretion.    See United States v. Sinclair, 1 F.3d 329 (5th Cir.

1993).   The district court’s denial of Jordan’s motion to correct

sentence pursuant to FED. R. CRIM. P. 35 and motion for release

pending the determination of his FED. R. CRIM. P. 35 motion are

affirmed.

     AFFIRMED.